UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22989 ALTMFX TRUST Three Canal Plaza, Suite 600 Portland, Maine 04101 Christopher J. Koons, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 22, 2015 – March 31, 2015 Item 1.Schedule of Investments. NP STRATEGIC MUNICIPAL FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Security Principal Description Rate Maturity Value Municipal Bonds - 143.6% Arizona- 4.7% $ Maricopa County Community College District, Arizona General Obligation Bond, Series C % 07/01/15 $ California- 22.9% Chabot-Las Positas Community College District, California General Obligation Bond, Series C (a) 08/01/43 Delaware - 1.9% State of Delaware, Delaware General Obligation Bond, Series A 07/01/15 Kansas - 0.4% City of Wichita KS, Kansas General Obligation Bond, Series 799 06/01/15 Maryland - 20.3% City of Baltimore MD, Maryland Revenue Bond, Series A 07/01/15 County of Montgomery MD, Maryland General Obligation Bond, Series A 06/01/20 Washington Suburban Sanitary Commission, Washington General Obligation Bond, Series A 06/01/15 Massachusetts - 3.9% Town of Reading MA, Massachusetts General Obligation Bond 04/15/16 Mississippi - 3.9% State of Mississippi, Mississippi General Obligation Bond 12/01/25 Missouri - 3.9% State of Missouri, General Obligation Bond, Series A 10/01/15 Nevada - 1.9% State of Nevada, Nevada General Obligation Bond, Series G 08/01/15 New Jersey - 3.9% Monmouth County Improvement Authority, New Jersey Revenue Bonds, Series B 12/01/15 New York - 15.3% City of New York NY, General Obligations Bond, Series C 08/01/24 City of Syracuse NY, New York General Obligation Bond, Series A 06/01/15 North Carolina - 9.8% City of Charlotte NC Water & Sewer System Revenue, North Carolina Revenue Bond 12/01/15 County of Guilford NC, North Carolina General Obligation Bond, Series C 04/01/16 State of North Carolina, North Carolina General Obligations Bond, Series E 05/01/16 Pennsylvania - 4.0% County of Bucks PA, Pennsylvania General Obligation Bond 05/01/16 Texas - 11.6% North Texas Tollway Authority, Texas Revenue Bond (b) 01/01/38 Northside Independent School District, Texas General Obligation Bond 02/15/16 Texas Private Activity Bond Surface Transportation Corp., Texas Revenue Bond 06/30/40 Vermont - 4.3% Vermont Municipal Bond Bank, Vermont Revenue Bonds, Series 6 12/01/15 Virginia- 27.6% Virginia Resources Authority, Virginia Revenue Bonds, Series B 10/01/15 Wisconsin - 3.3% State of Wisconsin Clean Water Fund Leveraged Loan Portfolio, Wisconsin Revenue Bond, Series 1 06/01/15 Total Municipal Bonds (Cost $7,616,684) Total Investments - 143.6% (Cost $7,616,684)* $ Other Assets & Liabilities, Net – (43.6)% ) Net Assets – 100.0% $ (a) Zero coupon bond. Interest rate presented is yield to maturity. (b) Variable rate security. Rate presented is as of March 31, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table includes Municipal Bonds. Refer to this Schedule of Investments for a further breakout of each Municipal Bond security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. CASTLERIGG EQUITY EVENT AND ARBITRAGE FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Security Shares Description Value Long Positions – 78.8% Common Stock – 78.8% Canada – 1.3% Basic Materials – 1.3% Rio Alto Mining, Ltd. (a) $ Singapore – 4.3% Financial – 4.3% Keppel Land, Ltd. United States – 73.2% Basic Materials – 6.2% International Paper Co. Sigma-Aldrich Corp. Communications - 8.9% Aruba Networks, Inc. (a)(b) DIRECTV (a) JDS Uniphase Corp. (a) Consumer, Cyclical – 22.6% Bob Evans Farms, Inc. Ethan Allen Interiors, Inc. Family Dollar Stores, Inc. La Quinta Holdings, Inc. (a) Travelport Worldwide, Ltd. TRW Automotive Holdings Corp. (a) Consumer, Non-Cyclical - 14.1% Brookdale Senior Living, Inc. (a) Hospira, Inc. (a) Pharmacyclics, Inc. (a) Energy – 3.8% Dresser-Rand Group, Inc. (a) Financial – 4.4% CIT Group, Inc. Government – 4.1% City National Corp. Industrial – 3.1% KapStone Paper and Packaging Corp. (a) Technology – 6.0% Riverbed Technology, Inc. (a) SunEdison, Inc. (a) Total Common Stock (Cost $9,348,354) Total Long Positions – 78.8% (Cost $9,348,354)* $ Total Short Positions - (7.9)% (Proceeds $(936,504))* ) Total Written Options - (0.0)% (Premiums Received $(72))* (8 ) Other Assets & Liabilities, Net – 29.1% Net Assets – 100.0% $ CASTLERIGG EQUITY EVENT AND ARBITRAGE FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) MARCH 31, 2015 Security Shares Description Value Short Positions - (7.9)% Common Stock - (7.9)% Canada – (1.3)% Basic Materials - (1.3)% Tahoe Resources, Inc. $ United States – (6.6)% Communications - (1.7)% AT&T, Inc. Consumer, Cyclical - (1.4)% Dollar Tree, Inc. Financial - (1.4)% Host Hotels & Resorts, Inc. REIT Government – (2.1)% Royal Bank of Canada Total Common Stock (Proceeds $(936,504)) Total Short Positions - (7.9)% (Proceeds $(936,504)) $ CASTLERIGG EQUITY EVENT AND ARBITRAGE FUND SCHEDULE OF CALL OPTIONS WRITTEN (Unaudited) MARCH 31, 2015 Security Strike Exp. Contracts Description Price Date Value Written Options - (0.0)% Call Options Written - (0.0)% Aruba Networks, Inc. $ 04/15 $ Aruba Networks, Inc. 07/15 Total Call Options Written (Premiums Received $(72)) Total Written Options - (0.0)% (Premiums Received $(72)) $ CASTLERIGG EQUITY EVENT AND ARBITRAGE FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL OPTIONS WRITTEN (Unaudited) MARCH 31, 2015 PLC Public Limited Company REIT Real Estate Investment Trust (a) Non-income producing security. (b) Subject to call option written by the Fund. (c) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $271,319 or 3.2% of net assets. At March 31, 2015, the Fund held the following total return swap agreements: Net Unrealized Counterparty Reference Entity / Obligation Pay/ Receive(1) Average Spread Maturity Date Notional Amount Appreciation (Depreciation) Banc of America Securities Aviva PLC Pay % 04/11/16 $ ) $ Citigroup Global Markets, Inc. Brit PLC Receive 04/11/16 ) Banc of America Securities Greene King PLC Pay 04/11/16 ) ) Banc of America Securities Friends Life Group, Ltd. Receive 04/11/16 ) Banc of America Securities Spirit Pub Co. PLC Receive 04/11/16 Total $ ) (1) Receive represents that the Fund receives payments for any positive return on the underlying reference. The Fund makespayments for any negative return on such underlying reference. Pay represents that the Fund receives payments for any negative return on the underlying reference. The Fund makes payments for any positive return on such underlying reference. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of March 31, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Basic Materials $ $ - $ - $ Communications - - Consumer, Cyclical - - Consumer, Non-Cyclical - - Energy - - Financial - - Government - - Industrial - - Technology - - Total Investments At Value $ $ - $ - $ Other Financial Instruments** Total Return Swaps - - Total Assets $ $ $ - $ Level 1 Level 2 Level 3 Total Liabilities Securities Sold Short Common Stock $ ) $ - $ - $ ) Total Securities Sold Short $ ) $ - $ - $ ) Other Financial Instruments** Total Return Swaps ) - ) Written Options - (8 ) - (8 ) Total Other Financial Instruments** - ) - ) Total Liabilities $ ) $ ) $ - $ ) **Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments and Schedule of Securities Sold Short, such as total return swaps, which are valued at the unrealized appreciation (depreciation) of the instrument.Written options are reported at their market value at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATLMFXTRUST By: /s/Christopher J. Koons Christopher J. Koons, Principal Executive Officer Date: 05/27/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Christopher J. Koons Christopher J. Koons, Principal Executive Officer Date: 05/27/15 By: /s/Karen Shaw Karen Shaw, Principal Financial Officer Date:
